Citation Nr: 0211667	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for stomach cancer.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
stomach cancer.  

In January 2001, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).

The Board remanded the instant case in March 2001 for VCAA 
compliance.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to stomach cancer.  

2.  No findings, complaints, or diagnosis related to stomach 
cancer was made within one year of service discharge.  

3.  The veteran does not have stomach cancer that started in 
service or that was the result of his active duty service.  


CONCLUSION OF LAW

Stomach cancer was not incurred in or aggravated by active 
service, nor was manifested to a degree of 10 percent within 
one year of service discharge, nor was it due to or the 
result of a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for stomach 
cancer as a result of active service.  He believes that he 
has stomach cancer as a result of stomach problems that he 
had in service, caused by a bacteria he picked up eating in 
Mexico.  

In the alternative, he asserts that his cancer is the result 
of ulcers that he developed while on active duty.  Concerning 
this argument, the Board notes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2001).  In this case, however, service connection 
for stomach ulcers was denied by rating decision of 
November 1958.  The veteran was notified by the RO of the 
denial that same month, and did not appeal that decision.  
The denial of service connection for such ulcers is, 
therefore, final.  In fact, service connection is not now in 
effect for any disability.  Consequently, there is no 
disability that might now form a basis for a claim of 
"secondary" service connection.

The Board will now turn to the claim of "direct" service 
connection.  Under applicable criteria, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (2001).  

Moreover, when a veteran has served continuously for ninety 
(90) days or more during a period of war, or after 
December 31, 1946, and stomach cancer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there was no 
evidence of such disease during the period of service.  This 
presumption is rebuttal by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions, the statute, and VA regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  
38 C.F.R. § 3.303(d) (2001). 

Service medical records reflect no findings, complaints or 
diagnoses related to stomach cancer during the veteran's 
active service.  While in service, the veteran was treated 
and eventually released because of a duodenal ulcer.  
Notations in the service medical records indicate that he had 
stomach problems since the age of twelve and that the ulcer 
had its onset prior to active duty and was not aggravated as 
a result of service.  It was also noted that there was no 
obstruction seen with regard to the ulcer, and that he did 
well on an ulcer diet.  The service medical records also show 
that the veteran made application for discharge from duty as 
a result of his duodenal ulcer.  As noted above, service 
connection for duodenal ulcer has been previously denied.

In April 1995, the veteran was initially diagnosed with 
gastric cancer.  He underwent a sub-total gastrectomy and 
Billroth II procedure.  In 1998, he had a recurrence of 
gastric cancer and was treated with radiation. An April 1998 
VA outpatient treatment report notes that there was a family 
history of gastric cancer with the veteran's father.  In 
July 1999, a VA doctor provided the veteran with a summary of 
his condition which indicated, in pertinent part, that the 
cause of gastric cancer can not generally be specifically 
proven.  He listed accepted risk factors that might apply in 
the veteran's case, including smoking (the veteran had been a 
nonsmoker for five years), prior gastric surgery, and gastric 
atrophy and gastritis.  

In January 2001, the veteran testified before the undersigned 
that he had stomach problems in service and had developed 
ulcers.  He also indicated that when he joined the service, 
he was stationed in Texas, and spent many weekends eating in 
Mexico.  He noted that he developed H. pylori bacteria, which 
is endemic to Latin America.  He added that he was from West 
Virginia, where this bacteria is not endemic.  He noted that 
scientists say there is an increased risk of stomach cancer 
and ulcers for persons with this bacteria.  He also related 
that, although he believes that he was not tested for this 
bacteria in service, he now has the bacteria.  He believes, 
although he can not prove it, that he got the bacteria while 
visiting Mexico during service.  

At the hearing, the veteran and his private attorney 
submitted a scientific article to support his claim.  This 
article specifically stated that stomach ulcers do not appear 
to increase a person's risk of getting stomach cancer, but 
did mention the suggestion that Helicobacter pylori, which 
may cause stomach inflammation and ulcers, "may be an 
important risk factor" for stomach cancer.  

In September 2001, another VA doctor submitted a statement on 
behalf of the veteran's claim.  The doctor indicated, in 
pertinent part, that the veteran has gastric carcinoma, that 
helicobacter pylori bacteria has been implicated in many 
tumors, specifically gastric carcinoma and lymphomas.  The 
doctor did not state, however, that the veteran's gastric 
cancer was caused by helicobacter pylori bacteria or that 
this bacteria was a result of his military service.  

After a thorough review of the entire record, the evidence 
does not show that the veteran's gastric cancer was caused by 
active service, was manifest within a year of service 
discharge, or was caused by a service-connected disease.  

The veteran's service medical records did not show evidence 
of cancer -- only duodenal ulcers, for which service 
connection was previously denied.  Additionally, there was no 
evidence of gastric cancer until 1995, many years after 
service discharge.  Moreover, the veteran's most recent claim 
that he has now been tested for H. pylori bacteria, that has 
it, and that this bacteria causes cancer, is not a sufficient 
basis for a grant of service connection for stomach cancer in 
this instance.  

First, the record lists other risk factors for stomach cancer 
that apply to the veteran.  He was a prior smoker.  He has a 
family history of gastric cancer.  He has a gastric disorder 
unrelated to service.  

Second, although he indicates that he has tested positive for 
H. pylori bacteria, the record does not establish that he 
contracted this bacteria during his active military service.  
Moreover, even if it were established that he contracted this 
bacteria in service, the record does not contain medical 
evidence to indicate that this one risk factor outweighs the 
other risk factors in this case.  

Unfortunately, the veteran's assertions concerning the 
etiology of his stomach cancer are not supported by the 
medical evidence of record.  None of the examiners of record 
have specifically linked his stomach cancer to disease or 
injury during his active military service.  The only person 
that has made such a link is the veteran himself.  It is well 
established that lay persons cannot provide testimony when an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the foregoing, service connection is not warranted 
for stomach cancer on a direct basis, on a presumptive basis, 
or as secondary to a service-connected disability.  


II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by Board remand in March 2001 and through the RO 
in a June 2001 VCAA letter.  The letter informed the veteran 
of what assistance VA would provide and what evidence, if 
any, the veteran should provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Various notices and communications, 
also from the RO, such as the August 1999 rating decision, 
the October 1999 statement of the case, and the July 2000, 
September 2001, and October 2001 supplemental statements of 
the case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  He has also 
had the opportunity to testify at a hearing regarding his 
claim.  He testified at a Travel Board hearing in 
January 2001.  The Board therefore finds that VA has complied 
with all obligations to inform the veteran of the applicable 
laws and regulations and with all duties to assist the 
veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for stomach cancer is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

